 In the Matter of ARMOUR AND COMPANYandUNITED CONDENSERYWORKERS OF UNITED CANNERY, AGRICULTURAL PACKING & ALLIEDWORKERS OF AMERICA, LOCAL 24 (CIO)Case No. R-.515.Decided June 9, 1941Jurisdiction:dairy products manufacturing industry.Investigation and Certification of Representatives:existence of question: re-fusal to accord union recognition ; seasonal employees who were in the employof the Company during past "flush season"heldeligible to vote; electionnecessary.UnitAppropriatefor CollectiveBargaining:all employees at the Company'sBloomer,Wisconsin condensery, including truck drivers, shipping clerks,chemists or testers, and the senior coal handler, but excluding office help andthe cashier, supervisory employees, contract haulers, the junior coal handler,fieldmen, and the employees at the Downing plantMr. Paul E. Blanchard,of Chicago, Ill., andMr. W. D. Helton,ofBloomer, Wis., for the Company.Mr. John A. Stephenson,of Bloomer, Wis.,Mr. Harold E. House,of Eau Claire, Wis., andMr. Leonard Berg,of Eau Claire, Wis., forLocal 24.Mr. Eugene M. Purver,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn March 18 and April 24, 1941, United Condensery Workers ofUnited Cannery, Agricultural Packing & Allied Workers of America,Local 24 (CIO), herein called Local 24, filed with the Regional Direc-tor for the Twelfth Region (Milwaukee, Wisconsin) a petition andamended petition, respectively, alleging that a question affectingcommerce had arisen concerning the representation of employees ofArmour and Company, Bloomer, Wisconsin, herein called the Com-pany, and requesting an investigation and certification of representa-tives pursuant to Section 9 (c) of the National Labor Relations Act,49 Stat. 449, herein called the Act.On April 18, 1941, the NationalLabor Relations Board, herein called the Board, acting pursuant to32 N. L. R. B, No. 85.422 ARMOUR & COMPAl\"Y423Section 9 (c) of the Act and Article III, Section 3,. of the NationalLabor Relations Board Rules and Regulations-Series 2, as amended',ordered an investigation and -authorized the Regional Director toconduct it and to provide for an appropriate hearing upon'due notice.On April 21, 1941, and on April 24, 1941, the Regional, Directorissued a notice of hearing and an amended notice of hearing, respec-tively, copies of which were duly served upon the Company andupon Local 24.Pursuant to notice, a hearing was held on April29,1941, at Bloomer, Wisconsin, before Frederick P. Mett, the TrialExaminer duly designated by the Chief Trial Examiner.The Com-pany and Local 24 were represented and participated in the,hearing.Full opportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing on the issues was afforded allparties. 'During the course of the hearing, the Trial Examiner madeseveral rulings on motions and on objections to the admission ofevidence.The Board has reviewed the rulings of the Trial Examinerand finds that no prejudicial errors were committed.The rulings arehereby affirmed.Upon the entire record in 'the ease,' the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYArmour and Company, a Delaware corporation, is a subsidiary ofArmour & Company,. an Illinois corporation. It is engaged at itsBloomer, Wisconsin, condensery, here involved, in,the production - ofevaporated milk valued annually at $2,500,000,,98 per cent of whichis shipped to points outside of the State of Wisconsin.The Companyalso produces a small amount of butter for local consumption:Allthe principal raw materials used by the Company, consisting of milkand cream, are obtained in the State of Wisconsin.Boxes, solder,and labels used by the Company at its Bloomer plant are obtainedfrom sources outside the State of Wisconsin.(II.THE ORGANIZATION INVOLVEDUnited Condensery Workers of United Cannery, Agricultural Pack-ing & Allied Workers of America, Local 24 (CIO), is a labor,or-ganization, affiliated with the Congress of Industrial Organizations,admitting to membership employees of the Company at its Bloomercondensery.III.THE QUESTION CONCERNING REPRESENTATIONOn March 19, 1941, Local 24 requested recognition as exclusive bar-gaining agent for all the employees of the Company at the'Bloomer, 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDWisconsin, plant.The Company refused such recognition on theground that an election held by the Board on August 8, 1940, showedthat Local 24 did not represent a majority of the employees at theBloomer,Wisconsin, plant 1 and that Local 24 had presented nodefinite proof of a majority representation since that time.'.A report prepared by the Regional Director concerning claims ofauthorizations for the purpose of representation which was intro-duced in evidence at the hearing shows that Local 24 represents asubstantial number of the employees within the unit hereinafter foundto be appropriate.2We find that a question has arisen concerning the representationof employees of the Company.IV.THE EFFECT OF THE QUESTION CONCERNING REPRESENTATION UPONCOMMERCEWe find that the question concerning representation which hasarisen, occurring in connection with the operations of the Companydescribed in Section I above, has a, close, intimate and substantialrelation to trade, traffic and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE APPROPRIATE UNITWith certain exceptions discussed below, Local 24 and the Coin-pany agree that the unit appropriate for the purposes of collectivebargaining should consist of all the employees on the Company'sBloomer, Wisconsin, pay roll, including truck drivers, but' excludingoffice help and the cashier, supervisory employees, the junior coalhandler,3 contract haulers and field men.Local 24 and the Companydisagree upon the inclusion of the chemists, the senior coal handler,and the shipping clerks.Local 24 desires to exclude them; theCompany wishes to include them.On July 2, 1940, the Board issued a Decision and Direction ofElection 4 finding 'that "all the employees of the Company at its'Matter of Armour and CompanyandUnited Condensery Workers of United Cannery,Agiicaltural I'acl.,ingcfAllied 'Porkers of 'Inletica,Local 2/a(CIO),25 N. L R. B 739,and Supplemental Decision and Order,27 N. L R. B 56,dismissing Local 24'spetition2 The Regional Director reported that Local 24 submitted 37 application for memliershipcards,dated from February 12 to March 21, 1941, inclusive,all bearing apparently genuineoriginal signatures of persons whose names appear on the Company's pay roll of March27, 1941At the hearing,a witness for Local 24 testified that it had obtained a total of44 signed applications of persons listed on the Company'sApril 19, 1941,pay roll.TheCompany's April 19, 1941, pay roll contained the names of 78 persons in the unit herein-after found to be appropriate3Local 24 and the Company agree that the junior coal handler works only intermittentlyfor the Company.' See footnote 1. ARMOUR & COMPANY425Bloomer condensery, excluding the superintendent,foremen, officeemployees, and field men, constitute a unit appropriate for the pur-poses of collective bargaining."Thereafter, an election was held insuch unit.The shipping clerks, chemists, and senior coal handlervoted in the election.Employees at the Company's Downing plantdid not vote in the election.Local 24 did not object to the inclusionof the shipping clerks, chemists, and senior coal handler at that time.There is nothing in the record to show that the nature of the Com-pany's operations has materially changed.We are of the opinionthat the unit found to be appropriate for purposes of collective bar-gaining by the Board in the previous case should not be altered atthis time.Under the circumstances, we shall include the shippingclerks, chemists and senior coal handler in the unit, and exclude theemployees at the Downing plant.We find that all the employees at the Bloomer, Wisconsin, con-densery, including truck drivers, shipping clerks, chemists or testers,and the senior coal handler, but excluding office help and the cashier,supervisory employees, contract haulers, the junior coal handler, fieldmen, and the employees at the Downing plant, constitute a unit ap-propriate for the purposes of collective bargaining and that said unitwill insure to employees of the Company the full benefit of theirright to self-organization and to collective bargaining and otherwiseeffectuate the policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question which has arisen concerning the represen-t ition of the employees of the Company can best be resolved by anelection by secret ballot.The Company's business is seasonal in nature.The number ofpersons employed varies from 50 regular employees who workthroughout the year to approximately 95 in peak ' seasons.Withrespect to the regularity of their employment, the employees fallwithin four groups: (1) approximately 50 regular employees whowork throughout the year; (2) 15 or 16 employees who work steadilyexcept for about 10 days or 2 weeks each year; (3) a group of em-ployees who work from 4 to 6 months a year; and (4) seasonal em-ployees hired "just during the flush season" who work about 3 or 4months out of every year. This "flush season" ordinarily occursbetween May and August.Local 24 contends that employees in the fourth group should beineligible to vote.The Company contends that all employees, includ-ing those who have been hired seasonally for 2 or more years, shouldbe eligible to vote in the election.We shall direct that those eligibleto vote in' the election shall be those regular employees within the 426DECISIONS OF NATIONALLABOR RELATIONS BOARDappropriate unit who were employed by the Company at Bloomer,Wisconsin, during the pay-roll period immediately preceding the dateof the Direction herein, and those seasonal employees within theappropriate unit who were employed during such pay-roll period andwho were also in the employ of the Company within the appropriateunit during the "flush" season of 1940, subject to such limitations andadditions as are set forth in the Direction hereinafter..Upon the basis of the above findings of fact and upon the entirerecord, in the case, the Board makes the'following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the rep-resentation of employees of Armour and Company, Bloomer, Wiscon-sin,within the meaning of Section 9 (c) and Section 2(6) and (7)of the Act.2.All the employees at the Bloomer, Wisconsin;condensery, in-cluding truck drivers, shipping clerks,chemists or testers, and thesenior coal handler, but excluding office help and the cashier, super-visory employees,contract haulers, the junior coal handler, field men,and the employees at the Downing plant,constitute a unit appro-priate forthe purposes of collective bargaining within the meaningof Section 9 (b) of theAct.' I`DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor` Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the" investigation authorized by theBoard to 'ascertain representatives ' for the purposes of collectivebargaining with Armour and Company, Bloomer, Wisconsin, anelection by secret ballot shall' be` conducted as early as possible, butnot later than thirty `(30) days from 'the date of this Direction ofElectionunder the direction and supervision of the Regional Direc-tor for the Twelfth Region, acting in this matter as agent for theNational`Labor Relations Board, and subject to Article III, Section 9,of said Rules and Regulations, among all regular employees at theBloomer,Wisconsin, condensery, who were employed by the Com 'pany during the pay-roll period immediately preceding the date ofthis Direction, and those seasonal employees within the appropriateunit who were employed during such pay-roll period and who werealso ' in' the employ of the Company within the, appropriate unit 'at ARMOUR & COMPANY427any time during the "flush" season of 1940, including truck drivers,shipping clerks, chemists or testers, and the senior coal handler, andemployees who did not work during such pay-roll period because theywere ill or on vacation or in the active military service or trainingof the United States, or temporarily laid off, but -excluding officehelp and the cashier, supervisory employees, contract haulers, thejunior coal handler, field men, the employees at the Downing plant,and those who have since quit or been discharged, for cause, to deter-mine whether or not they desire to be represented for the purposesof collective bargaining by United Condensery Workers of UnitedCannery, Agriculture Packing & Allied Workers of America,, Local24 (CIO).